ON THE MEEITS OF THE CASE. (No. 14120).
The facts in this case> so far as concerns the accident, are sufficiently set out in the report of the case of Bryan v. United States Incandescent Lamp Co., 176 Mo. App. 716, 159 S. W. 754, so that we do not think it necessary to repeat them here any further than to meet the points now relied upon for a reversal.
The plaintiff here was severely burned as the re- • suit of the fire which followed the explosion on the-occasion referred to, and there was testimony tend-' ing to show that he was permanently disabled in one hand as the result of the burns which he then received. At the time he was an employee of defendant, engaged at its establishment in doing electrical work. His immediate superior was one Bryan, a Mr. Ferguson being over both of them, and at the time of the explosion which resulted in his being burned, he was engaged in some work connected with the apparatus located and being operated in the room in which the explosion and fire «occurred.
At a trial before’ the court and a jury, the verdict was rendered in his favor in the sum of $5000. Judgment followed, and defendant, interposing a motion for new trial and saving exception to that being overruled, duly appealed to our court.
It follows from what we here have held on the failure of the effort to amend the bill of exceptions, that this case is before us without the instructions which were given in the cause open to review. They must be accepted as having been given without ob-' *164j ection or exception. Hence the error assigned by learned counsel for appellant to that instruction No. 1 cannot be considered.
Error is assigned by learned counsel for appellant in that an instruction for a nonsuit asked by plaintiff at the close of plaintiff’s case and again at the close of all the evidence in the case'was not given, it being contended, that the evidence established without conflict that Bryan and plaintiff are fellow servants; that the Dual Capacity Doctrine is established in this State.
Taking up this assigned error, a careful reading of the evidence does not lead us to the conclusion arrived at by the learned counsel for appellant, that the evidence shows without conflict that plaintiff and Bryan were fellow servants. The jury had before them the testimony as to the respective duties of •these two employees of defendant, and even conceding that there is a conflict as to that, there was substantial evidence to show that plaintiff was the subordinate in his employment and in his duties to Bryan. It is true that in some of the work in which they were engaged, they were participants in the doing of the work, sometimes one doing it and sometimes the other; but there is substantial evidence to the effect that in the work plaintiff was doing at the time of the accident he was engaged under the immediate direction of Bryan and did not occupy the position of a fellow servant. It is true that in our jurisprudence the Dual Capacity Doctrine is established (as see Fogarty v. St. Louis Transfer Co., 180 Mo. 490, l. c. 507, 79 S. W. 664), but it is also the settled law of our State that the employer is liable where the injuries sustained are due to the negligence of the employer and a fellow servant. As was said by our Supreme Court in Radtke v. St. Louis Basket & Box Co., 229 Mo. 1, l. c. 15, 129 S. W. 508, “If there was negligence upon the part of the master in sending plaintiff into an *165unsafe and dangerous place to work, and this negligence, together with that of a fellow servant, produced the injury, and such injury would not have resulted except for the combined negligence of the master and the fellow servant, the master is still liable.”
That this plaintiff was directed and that his duties called him to perform this particular work in this particular place at that time by the employer, and that it was an unsafe place, in the condition in which it was, appear as facts in evidence in this case. Hence, primarily, the negligence of the employer in sending the employee into an unsafe place to work does not exculpate the employer from liability, even if Bryan was in some respects a fellow servant in that employment at that time and place. Therefore, on the evidence in this case, we cannot hold, as a matter of law and as contended for by learned counsel for appellant we should, that Bryan and plaintiff were fellow servants. That was a fact for the determination of the jury under the evidence and under proper instructions, and we find that the jury were distinctly and properly instructed by the court on that point. Thus the court instructed the jury that even though they found from the evidence that plaintiff was subject to the orders of William E. Bryan when performing his duties with respect to the business or operations, which were carried on in the room in which plaintiff ■received his injuries sued for in this case, “yet if you further find and believe from the evidence that there were, parts of the business therein carried on, or services therein performed, at which they both worked together in the same manner, performing like services, each in view of the other and with full opportunity of seeing how the other did such parts of such work in said room, the plaintiff and said Bryan were fellow servants in the carrying on of such parts of the business, and therefore, if you find and believe *166from the evidence that the injuries to plaintiff were the direct result solely of the negligence of said Bryan, whilst engaged in such parts of the business, or the result solely of the joint negligence of said Bryan, whilst so engaged, and the plaintiff, then, in either of these events, plaintiff cannot recover in this action and it is your duty to find your verdict in favor of defendant.”
Certainly that instruction is as favorable to the defendant as it could possibly have asked, and the question having been so distinctly put to the jury its finding is conclusive on us.
It is further urged that plaintiff was guilty of contributory negligence and that for this reason the demurrer or instructions for nonsuit should have been given. To prevent any misapprehension, we note here that exception was duly saved to the refusal of the court to give these instructions of nonsuit at the close of plaintiff’s case and again at the close of the whole case. Here again we are met with the fact that the question of the contributory negligence of plaintiff was fully and accurately submitted to the jury in one of the instructions given. On the evidence, in this case that was a question for the jury. The trial court on that evidence could not have found and declared, as a matter of law, that there was contributory negligence. The cases in which that has been done by the appellate courts are rare. On the evidence here before us we most certainly cannot do so.
The result is that we find no reversible error in the case, as that case is before us. The judgment of the circuit court is affirmed.
Nortoni and Allen, JJ., concur.